FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50245

               Plaintiff - Appellee,             D.C. No. 3:13-cr-02679-AJB

 v.
                                                 MEMORANDUM*
REYNALDO MARQUEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Reynaldo Marquez appeals from the district court’s judgment and challenges

the 51-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marquez contends that because the government did not prove, nor did he admit,

that he knew the type and quantity of the drugs he imported, the district court erred

in imposing a sentence greater than one year. Marquez’s argument is foreclosed by

our decision in United States v. Jefferson, 791 F.3d 1013 (9th Cir. 2015), cert. denied,

136 S. Ct. 1473 (2016). There, we held that “a defendant’s knowledge of the type and

quantity of the controlled substance he imports is . . . not an element of the offense,”

that the government must prove for a mandatory minimum sentence to apply. See id.

at 1016, 1019. Under this precedent, the government was not required to prove that

Marquez knew the type and quantity of the drugs he imported in order to trigger the

20-year statutory maximum under 21 U.S.C. § 960(b)(3).

      AFFIRMED.




                                           2                                    14-50245